DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Ambrose on October 19, 2021.
Claims
	The claim set filed May 1, 2020 has been amended as follows:
Cancel Claims 13-15 and 17-20
(Currently Amended) A garment comprising: 
first and second armholes; 
a collar; 
a liner; 
a back panel; and 
a strap having an elastomeric portion and three loci, a first locus and a second locus being permanently attached to the garment and a third locus being removably and selectively attached to the garment, wherein the strap is configured to selectively include first and second pathways or a single pathway, and wherein the strap further includes at least one buckle configured for removably and selectively attaching accessories thereto; 
when in use; 
wherein the liner extends between the first and second arm holes and between the collar and a lower edge of the back panel; wherein the strap is positioned on the liner between the first and second armholes and closer to the collar than to the lower edge of the back panel, such that the strap is configured to be located between a user's shoulder blades when the garment is worn; 
wherein a horizontal plane is configured to intersect each of the three loci of the strap and the first and second armholes; wherein a vertical plane is configured to intersect the collar and the third locus of the strap; wherein the vertical plane and the horizontal plane are orthogonally disposed relative to each other; 
and wherein the first locus and the second locus are configured to be positioned on opposite sides of the vertical plane.  
2. (Currently Amended) The garment of claim 1, wherein the third locus is removably and selectively attached to the liner of the garment by a hook and loop fastener mounted to a rear surface of the strap and the liner of the garment;[[,]] the rear surface of the strap being arranged to face the garment, and the hook and loop fastener defining an inner boundary for the first and second pathways.  
3. (Currently Amended) The garment of claim 2, wherein the first and second loci of the strap are permanently attached by stitching to the liner of the garment, and the first and second loci of the strap define a first and second outer boundaries for the first and second pathways and the single pathway.  
5. (Currently Amended) The garment of claim 1 [[4]], wherein the strap is disposed equidistant from the first and second armholes and at a distance below the collar, the distance being between 100 and 178 millimeters.
is configured to assist[[s]] in retaining a fabric member between the strap and the garment, the fabric member configured to be pathways.  
7. (Currently Amended) The garment of claim 1, wherein the strap includes a length greater than a width, the first and second pathways being positioned adjacent and parallel to each other along the length of the strap when in use.  
8. (Currently Amended) The garment of claim 1, wherein the buckle is fastened to a front surface of the strap.
9. (Currently Amended) A system comprising: 
a strap attached inside a garment, the garment further comprising: 
an interior layer disposed adjacent an exterior layer; 
a pair of arm receptacles positioned between an upper edge and a lower edge of the garment, wherein a horizontal plane is configured to intersect[[s]] the pair of arm receptacles; and 
a loop disposed below a collar on the inside of the garment, wherein a vertical plane that is located centrally along the garment and orthogonally disposed relative to the horizontal plane is configured to intersect[[s]] the collar and the loop; and 
the strap further comprising: 
an elastomeric portion; 
a front surface and a rear surface; and 
a midpoint and two lateral ends; 
configured to removably and selectively couple[[d]] to the interior layer of the garment near the midpoint of the strap and permanently couple[[d]] to the interior layer of the garment near the lateral ends; 
wherein the midpoint of the strap is configured to be intersected by the vertical plane, the two lateral ends of the strap are each configured to be intersected by the horizontal plane, and the strap is positioned between the pair of arm receptacles and below the loop of the collar; and 
wherein the strap receives a fabric member adjacent the rear surface when in use.  
10. (Currently Amended) The system of claim 9, wherein the strap further includes a buckle for removably and[[,]] selectively attaching accessories thereto
11. (Currently Amended) The system of claim 9, wherein the elastomeric portion of the strap causes the fabric member to be retained between the rear surface and the interior layer when in use.  
12. (Currently Amended) The system of claim 9, wherein the strap may selectively include two pathways or one pathway when in use.
16. (Currently Amended) The system of claim 9 [[13]], wherein a chain is disposed along the front surface of the strap, the chain being configured to removably and selectively attach accessories thereto, and wherein the chain drapes along the front surface of the strap and has ends that are attached to the rear surface of the strap.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a garment with a strap attached inside of the garment on a liner between a pair of armholes and below a collar, the strap having three loci; a first and second loci being permanently attached by stitching to the liner and the third loci being selectively removable from the liner, at least one buckle for removably and selectively attaching accessories thereto, a chain for removably and selectively attaching .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732